                  Case 1:20-cv-03644-CCB Document 3 Filed 12/17/20 Page 1 of 1



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND
Black et al                                             *
      Plaintiff,
                                                        *
      v.                                                               Case No.    1:20-cv-03644
                                                        *
Webster IV et al
      Defendant.                                        *

                                   ENTRY OF APPEARANCE IN A CIVIL CASE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
                                                                       Plaintiffs
             Enter my appearance as counsel in this case for the _______________________________

             I certify that I am admitted to practice in this Court.


12/17/20                                                     Sonia Kumar                Digitally signed by Sonia Kumar
                                                                                        Date: 2020.12.17 13:25:29 -05'00'

Date                                                        Signature
                                                             Sonia Kumar #07196
                                                            Printed name and bar number

                                                             3600 Clipper Mill Road, Suite 350, Baltimore MD 21211


                                                            Address
                                                             kumar@aclu-md.org
                                                            Email address
                                                             410-889-8550 x 103
                                                            Telephone number
                                                             410-366-7838
                                                            Fax number




EntryofAppearanceCivil (08/2015)
